Case 1:19-cv-00579-MAC Document 2 Filed 11/15/19 Page 1 of 14 PageID #: 40
                                                                              FILED
                                                                              DISTRICT CLERK OF
                                       EXHIBIT A                              JEFFERSON CO TEXAS
                                                                              10/8/2019 1:46 PM
                                                                              JAMIE SMITH
                              CAUSE NO. - do lQ                               DISTRICT CLERK
                                                                              A-204670

VINCENT ARCENEAUX and                               § IN THE DISTRICT COURT
ROSAARCENEAUX,                                      §
         Plaintiffs,                                §
                                                    §
v.                                                  § JUDICIAL DIST ICT
                                                    §
                                                    §
STATE FARM LLOYDS,                                  §
        Defendant.                                  § JEFFERSON COUNTY, TEXAS

               PLAINTIFFS ORIGINAL PETITION & REQUEST FOR DISCLOSURE

       Plai tiffs, Vincent Arceneaux and Rosa Arceneaux, file this original petition against

defendant, State Farm Lloyds (hereinafter referred to as State Farm ), and allege as follows:

                                 A. Discovery Control plan

     1. Plaintiffs intend to conduct discovery under Level 3 of Texas Rule of Civil Procedure

190.4 and affirmatively plead that this suit is not governed by the expedited-actions process in

Texas Rule of Civil Procedure 169 because Plaintiffs seeks monetary relief over $100,000.

                                            B. Relief


     2. Pl intiffs seek monetary relief over $200,000 but not more than $1,000,000. TEX. R. Civ.

P. 47(c)(4).

                                           C. Parties


     3. Plaintiffs, Vincent Arceneaux and Rosa Arceneaux, are individuals and are residents of


Jefferson County.

     4. Defendant, State Farm Lloyds, hereinafter "State Farm," is a domestic insurance


carrier, incorporated and engagin in the business of insurance in the State of Texas, and may




                                                                                     Page 1 of 14
Case 1:19-cv-00579-MAC Document 2 Filed 11/15/19 Page 2 of 14 PageID #: 41

                                         EX IBIT A

be served with process by serving its registered agent. Corporation Service Company located at


211 E. 7lh Street, Suite 620, Austin, Texas 78701.


                                          D. JURISDICTION

   5. This Court has Jurisdiction over this case in that the amount in controversy exceeds


the minimum jurisdictional limits of this Court.

                                              E. Venue


   6. Venue is mandatory and proper in Jefferson County, Texas, because all or a substantial


part of the events giving rise to the lawsuit occurred in this county (see Tex. Civ. Prac. & Rem.


Code § 15.002).

                                    F. Conditions Precedent

   7. All conditions precedent to recovery have been performed, waived, or have


occurred.


                                              G.Facts


   8. Plaintiffs are the owners of a homeowner insurance policy, policy number 90-NB-8527-


5, issued by the Defendant (hereinafter referred to as the Policy ).

   9. Plaintiffs own the insured property that is specifically located at 3460 Westmoreland,

Beaumont, Texas 77705 (hereinafter referred to as the "property ).


   10. Defendant or its agent sold the policy, insuring the property, to plaintiffs.

   11. On or about August 29, 2017, plaintiffs property sustained windstorm damage.


Plaintiffs' roof sustained extensive damage during the storm including damage to the shingles,

pipe jack, drip edge, and other structural parts of the roof. Plaintiffs' property also sustained

exterior damage to the sheathing plywood, digital satellite system, and tri . Water intrusion



                                                                                       Page 2 of 14
Case 1:19-cv-00579-MAC Document 2 Filed 11/15/19 Page 3 of 14 PageID #: 42




from the roof damaged the interior of the home including the incl ding the walls, insulation

and ceilin s of the living room. After the storm, plaintiffs filed a clai with plaintiffs insurance

company, State Farm, for the damages to plaintiffs home caused by the storm.


   12. Plaintiffs submitted a claim to State Farm against the policy for damage caused to the

property as a result of the windstorm damage. Plaintiffs asked State Farm to cover the cost of


repairs to the property pursuant to the policy and any other available coverages under the

policy. State Farm assigned claim number 531649B37 to plaintiffs' claim.

   13. . On or about October 11, 2017, John Altemose ( Altemose ), on behalf of State Farm,


inspected the property in question. At all relevant times, Altemose was acting within the course


and scope of his employment with State Farm. In addition, and in the alte ative, Altemose

was acting as State Farm's authorized agent and within the scope of that agency relationship.

The windstorm da age caused significant damage to the roof, including pitting and loss of

granules to the shingles. Wind d mage uplifted and removed shingles, which would not allow

the shingles to reseal to prevent water intrusion. The wind lifted and loosened the nails that

previously fastened the shingles to the sheathing. Water penetrated the newly created openings

and damaged the plywood sheathing.

   14. Altemose's unreasonable investigation of the claim included a failure to comply with

State Farm's policies and procedu es concerning roof inspections and when to replace or repair


a roof. The roof required full replacement under State Farm's policies and procedures including


repairs to the roof jack, drip edge, and other structur l parts of the roof. Altemose performed


an unreasonable investi ation by failing to document all of the damage to the roof. Altemose


did not conduct a thorough roof inspection and did not allow the cost to remove and replace the



                                                                                       Page 3 of 14
Case 1:19-cv-00579-MAC Document 2 Filed 11/15/19 Page 4 of 14 PageID #: 43

                                            EXHIBIT A

roof. As a result of Altemose s unreasonable and brief investigation, plaintiffs were wrongly


denied the full cost to replace the roof.


    15. Altemose performed an insufficient and unreasonable interior investigation of the


property. The windstorm damage caused extensive damage to the walls, floors, and ceilings of


the living room. The extensive damage to the interior of the property called for the drywalls to

be sealed, hun , taped, and floated, removal and replacement of insulation, repair to the


texture, painting, and content removal. Altemose did not conduct a t orough interior


inspection and only allowed for mini al repairs for interior damages. As a result of Altemose s


unreasonable investigation, plaintiffs were wrongly denied the full cost to repair all of the

interior damage.


    16. Despite documenting damage to the interior, Altemose performed an insufficient and


unreasonable interior investigation of the home. As a result, Altemose missed significant


interior damages to plaintiffs' home. Altemose conducted an insufficient inspection and


prematurely closed plaintiffs' claim. At the time of the investigation, premature closin of

claims was part of a pattern and practice of clai s handling by State Farm.

    17. State Far failed to properly adjust the clai and defendant has denied at least a

portion of the claim without an adequate investigation, even though the policy provided

coverage for losses such as those suffered by the plaintiffs. Furthermore, State Farm underpaid


portions of plaintiffs' claims by not providing full coverage for the damages sustained by

plaintiffs, as well as under-scoping the damages during its investigation.




                                                                                    Page 4 of 14
Case 1:19-cv-00579-MAC Document 2 Filed 11/15/19 Page 5 of 14 PageID #: 44

                                               :xe]

    18. To date, S ate Farm continues to delay in the payment for the damages to the property.


As suc , plaintiffs claim(s) still remain unpaid and Insured still has not been able to properly

repair the property.


   19. State Farm employs a system that, when properly operated, ensures a prompt, fair and


efficient delivery of State Farm's promise to pay. State Farm's claims system consists of, in part,


the following:

         a. Claims adjusting policies and procedures;

         b. Claims handling procedures and materials and clai files to track customer


         clai s;

         c. Claim files containin documentation relating to:


                 (1) the investigation of Insured's claim;

                 (2) the evaluation of coverage, liability and damages;

                 (3) negotiation or alternative dispute resolution (ADR) to achieve settlement;

                 and

                 (4) litigation management.

         d. Claims underwriting procedures, files and reports that relate to:


                 (1) the condition of the risk at the time of i derwriting and during the

                 investigation of the clai ;

                 (2) information provided by State Farm's claims representatives to


                 underwriting department about the condition of the risk;

                 (3) information related to State Farm's establishment of loss reserves, or


                 funds set aside to pay losses such as the loss at issue in this lawsuit;



                                                                                            Page 5 of 14
Case 1:19-cv-00579-MAC Document 2 Filed 11/15/19 Page 6 of 14 PageID #: 45




               (4) loss control measures instituted by State arm s underwriting department


               to identify corrective measures created to prevent or mitigate losses on this risk;


               ad

               (5) on-site inspections conducted by State Farm's loss control person el to


               provide u derwriters with a thorough assessment of the risk.


         e. Person el files and procedures relating to the qualifications, training and


         supervision of its employees; nd

         f. State Far 's relationships with and procedures created to supervise third-party


         adjusters that it allows to handle its customers' claims.


    20. State Farm failed to follow applicable claim adjusting policies and procedures,

including its own clai adjusting policies and procedures, while handling plaintiffs' claim.

   21. In addition, State Farm failed to properly assess the condition of the risk during the

underwriting process and during the policy period and State Farm failed to establish a loss

reserve that was com ensurate with the risk and possible extent of the loss. State Farm's


improper underwriting actions negatively impacted the amount of funds av ilable for a fair

pay ent of plaintiffs' claim and provided State Farm with a motive to underpay and/or

wrongly deny plaintiffs' claim.

    22. State Farm failed to properly qualify, train and supervise its employees and agents to

whom State Farm entrusted the handling of various portions of plaintiffs' clai . The identity of

these agents and employees include, but are not limited to John Altemose, and Michael Wyatt.


   23. State Farm, its agents and employees failed to follow procedures and properly execute


their duties as promul ated in State Farm's system of administerin and handling plaintiffs'



                                                                                     Page 6 of 14
Case 1:19-cv-00579-MAC Document 2 Filed 11/15/19 Page 7 of 14 PageID #: 46


                                         EXHIBIT A

claim. State Farm s actions, as detailed i the facts of this petition and the allegations set forth

below, caused a system failure that resulted in State Farm s violation of the Texas Insurance


Code, Texas Deceptive Trade Practices Act, as well as the violation of a host of Texas common


law principles of law. These violations resulted in State Farm's denial to plaintiffs of the full

protection and benefits of these laws and the policy benefits to which plaintiffs were entitled.

                                     H. Count 1 - Bad Faith

    24. Plaintiffs are an insured under an insurance contract issued by State Farm, which gave


rise to a duty of good faith and fair dealing.

    25. Defendant breached the duty by denyin and delaying payment of a covered claim

when defendant knew or should have known its liability under the policy was reasonably clear.

   26.. Following its initial inspection conducted on October 11, 2017, State Far possessed

all information necessary to enable it to make a fair coverage and payment determination on


plaintiffs' claim. In addition, following its initial inspection. State Farm failed to provide

coverage for all of the covered damage, including the damage that plaintiffs' inspector

discovered during his inspection. Although State Farm designed its clai s investigation system

in a manner that would ensure timely claim payments, reasonable property inspections, and


thorough property inspections, State Farm failed to honor its obligation to perform a reasonable

investigation and issue timely payment to plaintiffs.

   27. Defendant's breach of duty proximately caused injury to plaintiffs, which resulted in

the following damages:

         a. mental anguish da ages; and


         b. loss of policy benefits.



                                                                                       Page 7 of 14
Case 1:19-cv-00579-MAC Document 2 Filed 11/15/19 Page 8 of 14 PageID #: 47




    28. Exemplary damages. Plaintiffs suffered injury independent of the loss of policy

benefits, and that injury resulted from defendant s gross negli ence, malice, or actual fraud,


which entitles plaintiffs to exemplary damages under Texas Civil Practice & Remedies Code

section 41.003(a).

                               I. Count2-Breachof Contract


    29. In addition to other counts. State Farm breached its contract with plaintiffs.
                                                                   I

    30. Plaintiffs and defendant executed a valid and enforceable insurance contract. The


contract stated that defendant would pay the replacement cost of all damage which occurred to

plaintiffs' property caused by a covered peril, and that plaintiffs would pay insurance

premiums and perform other obligations as outlined in the insurance policy.

   31. Plaintiffs fully performed plaintiffs contractual obligations.

   32. State Farm breached the contract by refusing to pay the full amount of the cost to

repair or replace the property. State Farm failed and refused to pay any of the proceeds of the

policy, although due demand was made for proceeds to be paid in an amount sufficient to cover

the dama ed property and all conditions precedent to recovery upon the policy had been

carried out and accomplished by plaintiffs.

   33. Plaintiffs seeks unliquidated damages within the jurisdictional limits of this court.

   34. Attorney Fees. Plaintiffs are entitled to recover reasonable attorney fees under Texas


Civil Practice & Remedies Code chapter 38 because this suit is for breach of a written contract.

Plaintiffs retained counsel, who presented plaintiffs' claim to State Farm. State Farm did not

tender the amount owed within 30 days of when the claim was presented.


                        J. Count 3 - Deceptive Insurance Practices



                                                                                         Page 8 of 14
Case 1:19-cv-00579-MAC Document 2 Filed 11/15/19 Page 9 of 14 PageID #: 48

                                         EXHIBIT A

    35. Defendant State Farm failed to explain to plaintiffs the reasons for State Farm s offer of

an inadequate settlement. State Farm failed to offer plai tiffs adequate co pensation without

adequate explanation of the basis in the policy for its decision to make less than full payment.

Furthermore, State Farm did not communicate that any future settlements or payments ould


be forthcoming to pay for the entire losses covered under the policy, nor did they provide any

explanation for the failure to adequately settle plaintiffs' claim.

    36. State Farm failed to affirm or deny coverage of plaintiffs' claim within a reasonable

time. Specifically, plaintiffs did not receive ti ely indication of acceptance or rejection,

regarding the full and entire clai , in writing from State Farm.

   37. State Farm refused to fully compensate plaintiffs under the terms of the policy, even

though State Farm failed to conduct a reasonable investigation. State Far performed, an


outcome-oriented investigation of the plaintiffs' claim which resulted in a biased, unfair and


inadequate evaluation of plaintiffs' losses on the property.

   38. State Farm failed to meet its obligations under the Texas Insurance Code regarding its

duties to timely acknowledge plaintiffs' claim, begin an investigation of plaintiffs' claim, and

request all information reasonably necessary to investigate plaintiffs' clai within the

statutorily mandated time of receiving notice of plaintiffs' claim.

   39. State Farm failed to accept or deny plaintiffs' full and entire clai within the

statutorily mandated time of receiving all necessary information. In addition, State Farm failed

to com unicate with plaintiffs to ensure that plaintiffs understood the coverage denials he

received.


   40. Defendants' acts or practices violated:



                                                                                      Page 9 of 14
Case 1:19-cv-00579-MAC Document 2 Filed 11/15/19 Page 10 of 14 PageID #: 49




        a, Texas Insurance Code chapter 541, subchapter B.


             (1) Misrepresenting to a claimant a material fact or policy provision

       relating to the coverage at issue. TEX. INS. CODE §541.060(a)(1).

             (2) Not attempting in good faith to bring about a prompt, fair, and equitable

       settlement of a claim once the insurer s liability becomes reasonably clear. Tex. INS.


       Code §541.060(a)(2)(A),

             (3) Not promptly giving a polic holder a reasonable explanation, based on

       the policy as it relates to the facts or applicable law, for the insurer's denial of a claim

       or for the offer of a compromise settlement of a claim. Tex. INS. Code §541.060(a)(3).

             (4) Not affirming or denying coverage within a reasonable time. Tex. INS.

       Code §54l,060(a)(4)(A).

             (5) Refusing to pay a claim without conducting a reasonable investig tion.

       Tex. Ins. Code §541.060(a)(7).

            (6) Making an untrue statement of material fact. TEX. INS. CODE §541.061(1).

             (7) Leaving out a material fact, so that other statements are rendered


       misleading. TEX. INS. CODE §541.061(2).

       b. Texas Deceptive Trade Practices Act §17.46(b).

            (1) Representing that an agreement confers or involves rights, remedies, or


       obligations that it does not, or that are prohibited by law. TEX. BUS. & COM. CODE

       §17.46(b)(12).

       c. Texas Insurance Code Chapter 541,151.




                                                                                     Page 10 of 14
Case 1:19-cv-00579-MAC Document 2 Filed 11/15/19 Page 11 of 14 PageID #: 50

                                        EXHIBIT A

    41. Defendants acts and practices were a producin cause of injury to plaintiffs which


resulted in the following damages:

          a. actual damages; and


          b. insurance policy proceeds.


    42. Plaintiffs seek damages within the jurisdictional limits of this Court.

    43. Additional dama es. Defendants acted knowingly, which entitles plaintiffs to recover

treble damages under Texas Insurance Code section 541.152(b).

    44. Attorney fees. Plaintiffs are entitled to recover reasonable and necessary attorney fees


under Te as Insurance Code section 541.152(a)(1).

                            K. Count 4 - Late Payment of Claims

    45. Plaintiffs are insureds under a contract for homeowner s insurance issued by


defendant.


    46. Defendant State Farm is a corporation.


    47. Plaintiffs suffered a loss covered by the policy and gave proper notice to State Farm of

plaintiffs' claim.

    48. State Farm is liable for the claim and had a duty to pay the claim i a timely manner.

          53. Defendant breached its duty to pay Plaintiffs' claim in a ti ely manner by not

timely:

          a. acknowledging the claim;

          b. investigating the claim;

          c. requesting information about the claim;


          d. paying the claim after wrongfully rejecting it; and



                                                                                    Page 11 of 14
Case 1:19-cv-00579-MAC Document 2 Filed 11/15/19 Page 12 of 14 PageID #: 51




          e. paying the claim after acceptin it.


    49. State Farm s breach of duty caused injury to plaintiffs, which resulted in the following

damages:


         a. mental anguish damages;


         b. policy proceeds;


         c. prejudgment interest


    50. Statutor dama es. Plaintiffs are entitled to recover actual damages in the amount of


the claim, and under Texas Insurance Code section 542.060(a), statutory damages of 18% of the


amount of the claim.


   51. Attorney fees. Plaintiffs are entitled to recover reasonable attorney fees under Texas


Insurance Code section 542.060(b).

                                        L. Jury Demand

   52. Plaintiffs respectfully requests a trial by jury.

                                  M. Request for disclosure

   53. Under Texas Rule of Civil Procedure 194, plaintiffs requests that defendant disclose,

within 50 days of the service of this request, the information or material described in Rule 194.2.

                                            N. Prayer


   54. For these reasons, plaintiffs ask that plaintiffs be awarded a judgment against

defendants for the followi g:

         a. Actual da ages.


         b. Statutory damages.


         c. Prejudgment nd postjudgment interest.



                                                                                      Page 12 of 14
Case 1:19-cv-00579-MAC Document 2 Filed 11/15/19 Page 13 of 14 PageID #: 52


                                      EXHIBIT A

        d. Court costs.


        e. Attorney fees.


        f. All other relief to which plai tiffs are entitled.




                                                                Page 13 of 14
Case 1:19-cv-00579-MAC Document 2 Filed 11/15/19 Page 14 of 14 PageID #: 53

                              EXHIBIT A

                                        Respectfully submitted,

                                        Scott Law Offices, P.C.
                                        P.O. Box 53358
                                        Houston, Texas 7052
                                       Telephone: (713) 941-9309
                                       Facsi ile: (844) 270-0740


                                          /s/Danny Ray Scott
                                       Danny Ray Scott
                                       State Bar No. 24010920
                                       casenotifica tions@scottla wyers. com


                                       Attorney for Plaintiff




                                                                       Page 14 of 14
